Citation Nr: 1718833	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  06-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent thereafter for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to August 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 30 percent for postoperative degenerative joint disease, right knee. 

During the course of the appeal, a February 2014 rating decision increased the rating to 40 percent, effective December 16, 2013.  As the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

This matter was previously remanded by the Board for further evidentiary development several times, including in August 2011, September 2012, November 2013 and April 2014.

In August 2015 the Board issued a decision on this claim declining to grant the Veteran an evaluation in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent thereafter.  That decision was appealed to the United States Court of Appeals for Veterans Claims ("Court") and, pursuant to a June 2016 Joint Motion for Remand ("Joint Motion"), the claim was remanded for further development and readjudication by the Board.  The claim was then remanded by the Board, in December 2016, for further development.

In December 2012, the Veteran provided testimony at a hearing in Houston, Texas before the undersigned Veterans Law Judge (VLJ).  The VLJ who held an earlier, March 2011, hearing is no longer employed by the Board.


FINDINGS OF FACT

1.  For the period prior to December 16, 2013, there is no objective evidence of the Veteran's right knee flexion limited to 45 degrees or less; extension limited to 30 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis. 
 
2.  For the period from December 16, 2013 to January 2, 2017, there is no objective evidence of the Veteran's right knee flexion limited to 45 degrees or less; extension limited to 45 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis.

3.  Evidence beginning January 3, 2017 confirms right knee flexion after three repetitions limited to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to December 16, 2013 for the Veteran's limitation of extension in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261 (2016). 

2.  The criteria for a rating in excess of 40 percent since December 16, 2013 for the Veteran's limitation of extension in the right knee have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261 (2016).

3.  The criteria for a separate 10 percent evaluation for limitation of flexion of the right knee have been met, although only as of January 3, 2017.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the introduction, the Board has remanded this claim several times, most recently in December 2016.  Those remands directed the RO: to attempt to identify, obtain and associate certain VA Medical Center (VAMC) and other medical and non-medical records with the Veteran's claims file; to afford the Veteran a personal hearing before a Veterans Law Judge; to afford him another, more up to date VA examination; and to afford him another, more comprehensive VA examination in conformance with the remand from the Court.  The Board finds that the RO has made sufficient attempts to identify, obtain, and associate the indicated records with the Veteran's claims file, as directed by the Board's August 2011 remand.  The Veteran was afforded a hearing as directed in the Board's September 2012 remand.  Any outstanding and relevant medical records were requested and the Veteran was afforded a new VA examination as directed by the Board's November 2013 remand.  The RO attempted to obtain records from the Social Security Administration (SSA) and United States Postal Service (USPS) as directed in the Board's April 2014 remand.  Finally, the Veteran was afforded yet another, more comprehensive VA examination in conformance with the Court's remand as directed by the Board's December 2016 remand.  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the December 2006 rating decision on appeal, an October 2006 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right knee disability. These matters were further addressed during the Veteran's hearing.  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

The Board finds that the VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, relevant Social Security Administration records, and VA treatment records have been obtained and associated with the record.  He has been afforded multiple VA examinations between November 2006 and January 2017, with the most recent examination containing information in full compliance with the Board's remand instructions.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating for Right Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Court has also held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

      A.  Applicable Diagnostic Codes

In this case, the Veteran was assigned a 30 percent rating for postoperative degenerative joint disease of the right knee under Diagnostic Code 5261, effective June 1, 1999.  The Veteran filed a claim for increase on September 26, 2006.  Effective December 16, 2013, the Veteran was assigned a 40 percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.   

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.   

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2016).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Other relevant diagnostic codes include Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Diagnostic Code 5256 evaluates ankylosis of the knee.  Id.  Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of the knee.  Id.  Under Diagnostic Code 5258, dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating, and under Diagnostic Code 5259, the symptomatic removal of semilunar cartilage warrants a 10 percent rating.  Id.  Diagnostic Code 5262 evaluates malunion or nonunion of the tibia and fibula.  Id.  Finally, Diagnostic Code 5263 evaluates genu recurvatum.  Id.

      B.  Factual Background

The Veteran's November 2006 VA examination documented constant, non-radiating, sharp pain in the anterior of the right knee.  The Veteran reported locking, giving way, weakness, stiffness, heat, and instability.  The Veteran reported flare-ups approximately three times per week with a duration of approximately 10 to 15 minutes, with a severity of 10/10.  Precipitating factors for flare-ups were prolonged standing, knee bending, and walking.  The Veteran used a cane and knee brace.  There were no episodes of dislocation or recurrent subluxation.  The examiner reported that if the Veteran was not experiencing a flare-up, the condition did not impair his daily functional activities.  Objective findings upon physical examination included negative anterior or posterior drawers, and negative Lachman's.  There was positive joint line and McMurray's.  There was no valgus or varus laxity.  There was no inflammatory arthritis.  Range of motion findings were as follows: flexion was limited to 100 degrees, extension was not limited.  The Veteran reported pain with any movement of his knee.  The examiner noted active resistance with passive flexion.  There were no additional limitations with repetition of movement during the physical exam that were related to pain, fatigue, incoordination, weakness, or lack of endurance.  While the examiner noted an antalgic gait, the examiner noted no functional limitations on standing or walking, and there were no abnormal weight bearing test results.  There was no ankylosis.

At the July 2007 VA examination, the Veteran reported swelling, locking, giving way, and lack of endurance.  The Veteran used a cane and hinged brace.  There were no episodes of dislocation or recurrent subluxation.  There was no inflammatory arthritis.  Range of motion findings were as follows: flexion 115 degrees and extension -10 degrees, with pain throughout flexion, increasing as flexion progresses.  There was normal stability, negative McMurray's, Lachman's, and Drawer's testing.  The examiner stated that there was no decreased range of motion or joint function after repetitive motion.  There was no ankylosis.

At his January 2008 VA examination, the Veteran reported pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  The Veteran continued his use of a cane and hinged knee brace.  There were no episodes of dislocation or recurrent subluxation.  There was no effusion or inflammatory arthritis.  Effects of the right knee on the Veteran's usual occupation and daily activities were reported as: the Veteran has constant pain which resulted in him retiring from the post office in 2002, his daily activities are limited due do him not being able to lift anything more than 20 pounds, sit for more than 10 minutes, stand for more than 10 minutes, and walk more than 50-75 feet.  He reported being unable to stand and do the dishes, squat, or do most of the household chores he was previously completing.  Range of motion findings were as follows: flexion 100 degrees, and extension 15 degrees.  The examiner reported that the Veteran appeared to be in pain throughout motion.  Pain, fatigue, weakness, and lack of endurance were noted upon repetitive testing.  There was no incoordination, effusion, or instability.  The Veteran reportedly could not stand for more than 15 minutes and could not walk for more than 50-75 feet.  There was no ankylosis or inflammatory arthritis.  Stability was normal in all directions.  Lachman's and McMurray's tests were negative.  X-ray of the right knee showed moderately severe degenerative joint disease of the right knee and residuals of arthroscopic knee surgery.

At the September 2008 VA examination, findings regarding the right knee are limited as the examination primarily focused on the Veteran's left knee and bilateral ankle conditions.  However, the Veteran reported constant pain at 5/10 with intermittent weakness, stiffness, swelling, instability and giving way and locking.  Range of motion was as follows: flexion 60 degrees with more pain at the extreme, and extension at 0 degrees.  There was no change in pain, range of motion, or additional limitation upon repetitive use testing.  Stability was normal.  McMurray's test revealed varus and valgus pain.  There was no objective evidence of painful motion, instability, abnormal movement, or guarding of movement.  There was no ankylosis.  The examiner commented that the extreme range of motion of the knees noted during the examination was inconsistent with the ranges of motion noted during the Veteran's approach to the examination table, his sitting position, his movement while taking off and putting on shoes and socks, and at other times while the Veteran was in the clinic.  The examiner also considered the pain elicited during the exam to be inconsistent with the ease of motion of these joints at other times while the Veteran was in the clinic.
 
At the Veteran's December 2013 VA examination, he reported that a February 2013 local right knee injection helped symptoms for about 30-40 days.  The Veteran reported using a cane and knee brace.  Pain was achy, throbbing, with knee "catching and locking up."  Pain increased with walking and decreased with elevation, aquatic therapy, and treatment.  The Veteran reported that the right knee was giving out and "snap[ped]" frequently, about every 30 minutes, if he pivoted.  He reported that he had fallen as a result of his right knee giving out, and that his right knee is constantly swollen.  There were no reported flare-ups impacting the function of the knee.  Range of motion findings were as follows: flexion of 95 degrees with pain beginning at 80 degrees; and extension at 15 degrees with pain at 40 degrees.  Repetitive use testing resulted in flexion at 95 degrees and extension at 30 degrees.  The examiner reported additional limitation of motion and functional loss upon repetitive use, including less movement than normal, weakened movement, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain on palpation.  Muscle strength was 4/5 on both knee flexion and extension.  Anterior stability was normal, and posterior stability was normal.  The examiner was unable to test medial-lateral instability.  There was no patellar subluxation or dislocation.  There was no shin splint, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  A previous meniscectomy and meniscal conditions were noted, including meniscal tear and frequent episodes of joint locking, pain, and effusion.  Gait was noted to be mildly antalgic, favoring the right side.  The examiner noted that the Veteran ambulated with a cane and brace, and consciously avoided pivoting with the right knee when turning corners.  The examiner noted that when ambulating without the cane or brace in the examination room, the Veteran exhibited consistent antalgia favoring the right side, but no knee buckling or objective knee joint instability.  The Veteran was able to stand on his heels and toes without knee buckling.  Right knee swelling was reported as mild, localized to the lateral knee.  There was no palpable edema or increased temperature, and no palpable patella crepitus.  Functional impact led to the Veteran leaving his job as a mailman in late 2001.

At the Veteran's VA examination in July 2014, he again reported a February 2013 injection helping with symptoms for 30-40 days.  Pain was reported as "achy, throbbing, with knee catching and locking up."  The Veteran reported that the knee locked up several times per day.  Pain increased with walking and decreased with elevation and treatment, including aquatic therapy, knee injections, topical analgesic, and use of pain medications, ice/heat, knee brace, a cane.  The right knee reportedly gives out and snaps frequently, about every 30 minutes, if the Veteran pivots.  The Veteran reported falling as a result of his right knee giving out, and that his right knee is constantly swollen.  The Veteran reported flare-ups impacting the function of the knee, and also that, as the examiner relayed, "after getting the injection in the knee he is down for several weeks due to swelling and pain."  Range of motion findings were as follows: flexion at 95 degrees with objective evidence of pain at 85 degrees; extension at 10 degrees with objective evidence of pain at 30 degrees.  Upon repetitive use testing, flexion was at 95 degrees and extension was at 30 degrees.  The examiner noted additional limitation of motion and functional loss after repetitive motion testing, resulting from less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting.  There was pain to palpation.  Muscle strength on flexion was 4/5, and on extension it was 3/5.  Anterior and posterior stability was normal.  The examiner was unable to test medial-lateral instability.  In a January 2015 addendum opinion, the examiner explained that she was unable to perform the medial-lateral instability test due to pain and verbalization from the Veteran not to do it due to pain.  The examiner noted that when "[the Veteran] ambulated in my office, he showed no objective sign of joint instability."  There was no patellar subluxation or dislocation.  There was no shin splint, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  A previous meniscectomy and meniscal conditions were noted, including meniscal dislocation, tear, and frequent episodes of joint locking, pain, and effusion.  The examiner noted that the Veteran displayed an antalgic gait, favoring the right side with no knee buckling, and that his knees were cool to touch.  Occasional knee brace and regular cane use were reported.  The examiner noted functional impact as retirement in 2002, issues with prolonged standing and walking, and an additional 5 degree range of motion limitation during flare-ups or when the right knee is used repeatedly.

At the Veteran's most recent VA examination in January 2017, the examiner relayed current symptoms including swelling, locking, and pain in the right knee, averaging in severity at a level of 8/10.  Current treatment includes Tylenol and topical cream.  The Veteran refused continued annual Synvisc injections for treatment since his pain worsened after one such injection in 2013.  The Veteran was using his hinged knee brace regularly and his cane occasionally.  The examiner noted that the Veteran's wife helps him put on his socks and shoes, that cold weather aggravates the Veteran's knee condition, that the Veteran cannot run and can only walk up to a half of a block due to increased pain, can only stand for ten minutes before he has to sit down, can't sit for too long due to pain, and is unable to bend down and pick things up from the floor.

Range of motion testing revealed that the Veteran's right knee flexion was limited to 60 degrees before repetitive use testing and to 45 degrees after three repetitions.  His extension was to 0, or full.  The examiner found that "due to severe pain on flexion of right knee all functions of [the] right knee [are] limited."  The examiner also found objective evidence of localized tenderness on palpation of the right knee and crepitus.  The functional impact of the Veteran's right knee condition, as described by the examiner, was such that the Veteran's ability to walk, sit, stand and bend was limited as described above due to limited range of motion, muscle weakness, and incoordination of the right knee and right lower extremity muscles.  The examiner determined that banding was an additional contributing factor of the Veteran's right knee disability.  The examiner found no ankylosis, recurrent subluxation, lateral instability, history of recurrent effusion, recurrent patellar recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, visible muscle atrophy, nor any tibial and/or fibular impairment related to the Veteran's knee.  The examiner did find, however, that the Veteran had a meniscus tear and a subsequent lateral meniscus removal in the right knee in 1995.  The examiner found severe narrowing of joint space, especially laterally, with all three compartments of the right knee affected by severe degenerative changes.  Finally, the examiner noted that the Veteran's left knee was uninjured, and that there was pain in the right knee at rest, with passive range of motion, and with weight bearing.

In a February 2017 addendum to that opinion, the examiner stated that pain was present from the beginning of flexion and extension of the right knee, during both active and passive motion, and during weight bearing and non-weight bearing.  In an attempt to clarify portions of previous VA examination opinions, the examiner opined that the correct relevant finding in the January 2008 VA examination opinion was that additional functional loss was present during flare ups due to increased pain.  Regarding the November 2006 VA examination, the examiner opined that the statement in that examination opinion that additional functional loss was present during flare-ups but that there was no additional functional loss due to pain was an oversight by the November 2006 examiner.  The examiner stated that, most likely, the Veteran also had functional loss during pain.

In addition to the VA examinations, there are extensive VA treatment records for the period on appeal.  The Board has thoroughly reviewed these treatment records, and as they are, for the most part, consistent with the findings of the Veteran's VA examinations, it will not reproduce the findings of the treatment records in detail.  However, the Board does recognize that, in 2007 and 2008, the Veteran's right knee flexion and extension were both seemingly noted to "lack" 20 to 30 degrees, though the physician statements to that effect are not entirely clear.

The Veteran's lay statements, as set forth in the transcript of his two previous hearings and his various lay statements, provide that he suffers from the symptoms described above and that he is no longer able to work as a mail carrier due to his right knee condition.  The Board finds the Veteran competent to report those symptoms and his loss of his job as a mail carrier.

      C.  Analysis

In this case, the Veteran's most significant findings have concerned limitation of extension.  These findings have been excruciatingly variable - ranging from 30 degrees of limitation of extension (with repetitive motion) at examinations in 2013 and 2014 to zero degrees upon examination in 2017.  Even taking into account functional loss due to pain and additional limitations upon repetitive motion, however, there is simply no evidence of extension limited to 30 degrees prior to December 16, 2013, or extension limited to 45 degrees and warranting a 50 percent rating after that date.  There is accordingly no basis for a higher evaluation at any point during this appeal.  There exists no basis for a higher evaluation based upon disability of semilunar cartilage (DCs 5258 and 5259), and there has been no showing of ankylosis (DC 5257) or disability of the tibia and fibula (DC 5262).

The inquiry thus turns to whether separate evaluations are warranted, as indicated by the VA Office of General Counsel precedent opinions cited above.  

Preliminarily, the Board concedes that the Veteran has degenerative arthritis of the right knee, but his examinations have consistently shown that he does not have objective evidence of instability.  The Veteran has provided statements suggesting giving out of the knee (e.g., in 2013), but given the total lack of objective medical evidence corroborating such instability, the Board must conclude that any instability that may have been present during the pendency of the appeal is substantially less than "slight" in degree and would not warrant the minimum available (10 percent) evaluation under Diagnostic Code 5257.  Separate evaluations for instability and arthritis are accordingly not warranted in this case.

As noted above, the Veteran's rating has primarily been predicated on limitation of extension, within the context of clearly demonstrated functional loss that equates to the assigned stage rating in this case.  A closer question for the Board is whether a separate evaluation is warranted for flexion of the right knee.  In this regard, the Board notes that the minimum compensable (10 percent) evaluation is warranted for flexion limited to 45 degrees.  During the pendency of this appeal, the Veteran has consistently demonstrated flexion on initial testing to at least 60 degrees, and prior to his most recent examination he demonstrated such a degree of flexion even upon repetition.  At the January 2017 examination, however, flexion after three repetitions was shown to be 45 degrees, and pain was noted to be severe during flexion.  Given this, the Board finds that this extent of limitation of flexion would warrant a 10 percent evaluation for flexion limited to 45 degrees.  Accordingly, a separate evaluation is warranted for flexion of the right knee, but only as of February 3, 2017, the date of the most recent examination.

The Board also notes that, in the June 2016 JMR, the question of the propriety of a separate evaluation under DC 5258 was raised, even though the propriety of such a separate evaluation has not previously been addressed by any VA Office of General Counsel precedent opinion.  As indicated above, the Veteran's assigned ratings (previously 30 percent, now 40 percent, for limitation of extension, plus the separate 10 percent for limitation of flexion as of February 3, 2017) are largely predicated on functional loss, contemplating pain and additional disability with repetitive motions; his findings as to limitation of extension and flexion on initial testing on examination, which in fact have been highly variable and at times normal or near-normal during the pendency of this appeal, would not in and of themselves be adequate to predicate the assigned evaluations.  

DC 5258 allows for a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion in the joint, whereas DC 5259 is assigned for removal of symptomatic semilunar cartilage.  The Board in this case is aware that the Veteran has had previous meniscal surgery, and the evidence supports a showing of locking, pain, and effusion into the joint. The Board does not question that the criteria for a 20 percent evaluation under DC 5258 would be met, had that been the primary manifestation of the Veteran's disability.

That having been noted, the Board is aware of 38 C.F.R. § 4.14, which indicates that the evaluation of the same disability under various diagnoses (i.e., "pyramiding") is to be avoided.  Specifically, the evaluation of the same manifestation under different diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In this case, the Board finds that the Veteran's functional loss and pain are fully contemplated by the ratings for limitation of flexion and extension. The presence of pain has been considered in the assigning of these ratings, and the evidence does not show any significant extent of functional loss that is specifically due to locking and effusion and is not adequately compensated at this time.  Given this, the Board finds that a separate rating for symptoms relating to dislocated semilunar cartilage would constitute pyramiding and is not warranted in this case.   

	Other considerations

As noted above, the Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, the Veteran is currently assigned a combined 100 percent evaluation, with no single disability rated as 100 percent.  


ORDER

A rating in excess of 30 percent prior to December 16, 2013 for limitation of extension of the right knee is denied.

A rating in excess of 40 percent from December 16, 2013 for limitation of extension of the right knee is denied.

Effective January 3, 2017, a separate 10 percent rating for right knee limitation of flexion is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


